Hughes, J. It is true that the burden was upon the appellee to show by proof that the railway was guilty of negligence. The mere fact that the appellee was injured, without more, was not sufficient to raise a presumption of negligence on the part of the railway company. But the derailment of the car and its •overturning, and the injury to the appellee thereby, being in the usual course, a logical inference of negligence might be drawn therefrom; hence they were sufficient to cast upon the appellant the burden of proving that the injury was not caused by any want of care on its part. In such a case the maxim “Res ipsa loquitur'1'' applies. Cotton v. Wood, 8 C. B. 568; Whart. Neg. sec. 421; Railway Co. v. Hopkins, 54 Ark. 213; Furnish v. Mo. Pac. Ry. Co. 102 Mo. 452-3; Holbrook v. Railroad Co. 12 N. Y. 236; Eureka Springs R. Co. v. Timmons, 51 Ark. 459.  L Resi¿sa  ‘ ‘The very point was decided in (Christie v. Griggs), 2 Camp. 80, where it is said by Mansfield, Chief Justice, that he thought the plaintiff had made a prima facie case by proving his going' on the coach and the damage he had suffered.” This is approved in Stokes v. Saltonstall, 13 Pet. (U. S.) 181, which was a case of suit for damages by the overturning of a stage coach, See also Sullivan v. Railroad Co. 30 Pa. St. 239; Central Railroad v. Freeman, 75 Ga. 338, 339; Kearney v. Railroad Co., L. R. 6 Queen’s Bench, 759. There appears to be no doubt that at common law the derailment and overturning of a railway coach by which an injury is inflicted upon a passenger, without more, makes a prima facie case of negligence on the part of the railway company.  2* Presumption of negligence not overcome.  Was the prima facie case made, in the case at bar, of negligence on the part of the railway company overcome by proof? There was no evidence that a competent and proper person had inspected the railroad track and the switch where the accident occurred, or that any one had inspected the coach in which the appellee was a passenger, or the trucks, etc., upon which it rested. These may have been in bad condition and may-have caused the accident for aught that appears.  3. Duty of carrier toward passenger.  A railroad company is bound to furnish for its passengers a reasonably safe and sufficient track and equipments, and to maintain them in a reasonably safe condition, so far as can be provided by the utmost human skill, diligence and foresight, which is such skill, diligence and foresight as is exercised by a very cautious person under like circumstances. It is liable to a passenger for slight negligence causing injury. The care required of a railroad company towards, its passengers may also be defined as the highest practicable care, caution and diligence, which capable and faithful railroad men would exercise in similar circumstances. Furnish v. Mo. Pac. R. Co., 102 Mo. 438, and Arkansas cases passim. The duty of the railroad company to exercise proper care to discover by inspection a defect in its track, equipments or appliances is an essential part of its obligation to passengers. Id. It does, not appear to the court that the prima facie case made by the appellee of negligence upon the part of the railway company by proof of the derailment and overturning of the coach, and the consequent injury of the appellee was overcome by any evidence in the case. The judgment is affirmed.